DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 06/16/2021.

Claims 1-15 are pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first predetermined amount of time" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JOBS (US 2014/0327629) in view of KUZ (US 2012/0015622).

Regarding claim 1, JOBS discloses an electronic device, comprising: 
a touch-sensitive display; one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (JOBS ¶8), the one or more programs including instructions for: 
detecting a first user input (JOBS ¶102: press of push button 206); 
in response to detecting the first user input: 
displaying a first affordance (JOBS ¶102, ¶178, Fig. 3C: emergency call affordance), wherein selection of the first affordance initiates a telephone call to a determined number (JOBS ¶178, Fig. 3C: calling 9-1-1); and
in response to a predetermined time completing (JOBS ¶102: short press exceeds a first arbitrary predetermined amount of time), causing initiation of the telephone call to the determined number (JOBS ¶178, Fig. 3C: call 9-1-1).
JOBS fails to disclose wherein the predetermined time is an initiated countdown displayed in a visual indication at the first affordance of the display and that initiation of the phone call is in response to this countdown completing. 
KUZ discloses a method for providing emergency assistance in a communication terminal (KUZ Abstract). In particular, KUZ discloses initiating a countdown, wherein initiating the countdown includes displaying a visual indication of the countdown (KUZ ¶46); determining that the countdown has completed (KUZ ¶46); and in response to determining that the countdown has completed, causing initiation of the telephone call to the determined number (KUZ ¶46). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of JOBS and KUZ before them before the effective filing of the claimed invention to combine the countdown initiation, display and completion prompting initiation of an emergency telephone call to a delivered number, as taught by KUZ, for the initiation of the telephone call to the predetermined number in response to a predetermined time elapsing in the method of JOBS. One would have been motivated to perform this countdown to prevent accidental emergency calling, as suggested by KUZ (KUZ ¶46).

Regarding claim 2, JOBS and KUZ disclose the electronic device of claim 1, and JOBS further discloses wherein the one or more programs further including instructions for: 
determining whether the duration of the first user input exceeds a first predetermined amount of time (JOBS ¶102: short press exceeds a first arbitrary predetermined amount of time), wherein the countdown of JOBS and KUZ is initiated in accordance with a determination that the duration of the first user input exceeds the first predetermined amount of time (JOBS ¶102: short press exceeds a first arbitrary predetermined amount of time).  

Regarding claim 3, JOBS and KUZ disclose the electronic device of claim 1, and KUZ further discloses wherein the one or more programs further including instructions for: 
while displaying the visual indication of the countdown, providing a haptic output (KUZ ¶46). 
 
Regarding claim 4, JOBS and KUZ disclose the electronic device of claim 1, and JOBS further discloses wherein the one or more programs further including instructions for: 
determining whether the duration of the first user input exceeds a second predetermined amount of time, wherein the second predetermined amount of time is greater than the first predetermined amount of time (JOBS ¶102: short press of button starts the unlock process, short press exceeds a first arbitrary predetermined amount of time); and 
in accordance with a determination that the duration of the first user input exceeds the second predetermined amount of time, causing initiation of the telephone call to the determined number (JOBS ¶178, Fig. 3C: calling 9-1-1 cannot be initiated without initiating the unlock process).  

Regarding claim 5, JOBS and KUZ disclose the electronic device of claim 1, and JOBS further discloses wherein the one or more programs further including instructions for: 
further in response to detecting the first user input and before the countdown of JOBS and KUZ is complete, causing preparation of the telephone call to the determined number (JOBS ¶102, ¶178: emergency call is prepared before second input).  

Regarding claim 6, JOBS and KUZ disclose the electronic device of claim 1, and JOBS further discloses the one or more programs further including instructions for: 
after the telephone call is initiated (JOBS ¶178: emergency call, Fig. 30B: ongoing call interface), detecting a second user input including a contact on the touch-sensitive display (JOBS ¶548: user input examples), wherein the contact has a characteristic intensity (JOBS ¶1174-1190: touch disambiguation based on determining range threshold intensities of the touch); 
determining whether the characteristic intensity of the contact exceeds a threshold intensity (JOBS ¶1174-1190: touch disambiguation based on determining range threshold intensities of the touch); 
in accordance with a determination that the characteristic intensity of the contact exceeds the threshold intensity (JOBS ¶1174-1190, ¶548: determining predefined gesture in area between), displaying a second affordance (JOBS ¶548: ex. display the user’s contact list, Fig. 30C 3020); 
detecting a third user input corresponding to selection of a third affordance (JOBS ¶548: end the call 3014, Fig. 30B 3014); and 
in response to detecting the third user input, causing the telephone call to end (JOBS ¶548: end the call 3014).  

Regarding claim 7, JOBS and KUZ disclose the electronic device of claim 1, and KUZ further discloses the one or more programs further including instructions for: 
in response to causing initiation of the telephone call of JOBS and KUZ, causing at least one message (KUZ ¶34-36, ¶38: messages) to be sent to a predetermined set of contacts (KUZ ¶41-42: emergency call assistance center 401, which is contacted by the initiation of the telephone call, includes a plurality/set of emergency call assistants 704).  

Regarding claim 13, JOBS and KUZ disclose the electronic device of claim 1, and JOBS further discloses wherein the first user input is a press of a physical button on the electronic device (JOBS ¶102).  

Regarding claim 14, claim 14 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 1 and is similarly rejected.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over JOBS in view of KUZ as applied to claim 1 above, and further in view of NGUYEN (US 2013/0045708)

Regarding claim 8, JOBS and KUZ disclose the electronic device of claim 1, but fail to disclose the one or more programs further including instructions for: 
determining that the telephone call has ended; and in response to determining that the telephone call has ended, causing at least one message to be sent to a predetermined set of contacts. 
NGUYEN discloses triggering automatic notifications to pre-designated contacts (NGUYEN Abstract). In particular, NGUYEN discloses that in response to determining the end of a phone call, causing at least one message to be sent to a predetermined set of contacts (NGUYEN ¶24). Therefore it would have been obvious to one of ordinary skill in the art and having the teachings of JOBS, KUZ and NGUYEN before them before the effective filing of the claimed invention to combine the causing at least one message to be sent to a predetermined set of contacts in response to determining the end of a phone call, as taught by NGUYEN, with the emergency phone call of JOBS and KUZ. One would have been motivated to make this combination/improvement to increase user safety and reducing frustration in emergency situations, as suggested by NGUYEN (NGUYEN ¶5).
 
Regarding claim 9, JOBS, KUZ and NGUYEN disclose the electronic device of claim 8, and NGUYEN further discloses wherein the at least one message is caused to be sent a predetermined amount of time after determining that the telephone call has ended (NGUYEN ¶24).  

Regarding claim 10, JOBS, KUZ and NGUYEN disclose the electronic device of claim 8, and NGUYEN further discloses wherein the at least one message includes data indicating a location of the electronic device (NGUYEN ¶21, ¶25).  

Regarding claim 11, JOBS, KUZ and NGUYEN disclose the electronic device of claim 8, and NGUYEN further discloses wherein the at least one message includes data indicating an emergency (NGUYEN ¶21, ¶25).  

Regarding claim 12, JOBS and KUZ disclose the electronic device of claim 1, but fail to disclose the one or more programs further including instructions for: 
determining that the telephone call has ended; and 
after determining that the telephone call has ended, displaying medical information.  
NGUYEN discloses triggering automatic notifications to pre-designated contacts (NGUYEN Abstract). In particular, NGUYEN discloses that in response to determining the end of a phone call, displaying medical information (NGUYEN ¶21, ¶24, ¶33). Therefore it would have been obvious to one of ordinary skill in the art and having the teachings of JOBS, KUZ and NGUYEN before them before the effective filing of the claimed invention to combine the displaying of medical information in response to determining the end of a phone call, as taught by Nguyen, with the initiation of an emergency phone call as suggested by JOBS and KUZ.  One would have been motivated to make this combination to improve user safety and reducing frustration in emergency situations, as suggested by NGUYEN (NGUYEN ¶5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAJJ
US 20130326642 A1
Remotely initiating lost mode on a computing device
CAHILL
US 20130231077 A1
Personal security system
SWINK
US 20110088003 A1
Apparatus, methods and computer-readable storage media for security provisioning at a communication device
K. Inso, P. Noicharoen, N. Meathatanunchai and A. Khurat, "Play it safe a personal security application on Android platform," 2016 Fifth ICT International Student Project Conference (ICT-ISPC), 27-28 May 2016, pp. 133-136, doi: 10.1109/ICT-ISPC.2016.7519254.
B. Fernandes, V. Gomes, J. Ferreira and A. Oliveira, "Mobile Application for Automatic Accident Detection and Multimodal Alert," 2015 IEEE 81st Vehicular Technology Conference (VTC Spring), 11-14 May 2015, pp. 1-5, doi: 10.1109/VTCSpring.2015.7145935.
A. B. Faiz, A. Imteaj and M. Chowdhury, "Smart vehicle accident detection and alarming system using a smartphone," 2015 International Conference on Computer and Information Engineering (ICCIE), 26-27 November 2015, pp. 66-69, doi: 10.1109/CCIE.2015.7399319.
D. Chand, S. Nayak, K. S. Bhat, S. Parikh, Y. Singh and A. A. Kamath, "A mobile application for Women's Safety: WoSApp," TENCON 2015 - 2015 IEEE Region 10 Conference, 01-04 November 2015, pp. 1-5, doi: 10.1109/TENCON.2015.7373171.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179